Exhibit 10.1

 

  

AMENDMENT NO. 2 TO THE

2011 STOCK INCENTIVE PLAN FOR DIRECTORS,

OFFICERS AND EMPLOYEES

 

As adopted by the Board of Directors on

December 22, 2016

 

 

This amendment shall be effective upon the approval of the Board of Directors
and Shareholders of Eagle Bancorp, Montana, Inc.

 

The Eagle Bancorp Montana, Inc. 2011 Stock Incentive Plan for Directors,
Officers and Employees, as amended, is amended as follows:

 

Section 4, Stock Subject to the Plan, is amended to read as follows:

 

4. Stock Subject to the Plan. Subject to Section 8, the maximum aggregate number
of shares of Restricted Stock which may be issued under the Plan is 218,571. The
maximum aggregate number of shares of Stock which may be issued pursuant to or
subject to Options granted under the Plan is 246,427. The shares of Stock
subject to the Plan may be authorized but unissued shares or reacquired shares,
bought on the open market or otherwise. If any Option expires, terminates, or is
cancelled for any reason without having been exercised in full, or if any other
Award is forfeited by the Participant, the shares of Stock to which the Award
relates which are not acquired by the Optionee or which are forfeited by the
Participant shall again be available for Awards to be granted under the plan. In
addition, exercise or settlement of any Option shall not count against the
foregoing limitations except to Participant because such shares are withheld for
the payment of taxes or the Award is exercised through a reduction of shares
subject to the Award through the “net exercise” feature described herein, the
number of shares that are no delivered to the Participant will remain available
for issuance under the Plan. If the Exercise Price of any Award is satisfied by
tendering shares of Stock held by the Participant, then the number of shares so
tendered will be available for issuance under the Plan.